Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 1 of 20 PageID #: 1660




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  LEGEND'S CREEK HOMEOWNERS                           )
  ASSOCIATION, INC.,                                  )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )    Case No. 1:18-cv-02782-TWP-MPB
                                                      )
  THE TRAVELERS INDEMNITY COMPANY                     )
  OF AMERICA,                                         )
                                                      )
                               Defendant.             )

           ENTRY ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
              AND APPEAL OF THE MAGISTRATE JUDGE'S DECISION

         This matter is before the Court on Defendant The Travelers Indemnity Company of

  America's ("Travelers") Motion for Summary Judgment pursuant to Federal Rule of Civil

  Procedure 56. (Filing No. 71.) After Travelers denied a hail and windstorm claim submitted under

  a condominium insurance policy, Plaintiff Legend's Creek Homeowners Association, Inc.

  ("Legend's Creek") brought this action alleging Travelers breached their insurance contract and

  acted in bad faith. (Filing No. 11.) Also pending is Travelers' Appeal of the Magistrate Judge

  Order ordering an appraisal. (Filing No. 83.) Because the Court grants Travelers' Motion for

  Summary Judgment, there is no need for an appraisal. Therefore, the Court denies Travelers'

  Appeal of the Magistrate Judge's Decision because that issue is moot.

                                        I.   BACKGROUND

         The following facts are not necessarily objectively true, but as required by Federal Rule of

  Civil Procedure 56, they are presented in the light most favorable to Legend's Creek as the non-

  moving party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty

  Lobby, Inc., 477, U.S. 242, 255 (1986).
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 2 of 20 PageID #: 1661




          Legend's Creek is an Indiana Corporation that operates a condominium association

  consisting of five residential buildings, a series of detached garages, and a clubhouse located in

  Indianapolis, Indiana (the "Property"). (Filing No. 73-2 at 13-15.) Travelers is a Connecticut

  corporation that, among other things, provides insurance to residential properties. (Filing No. 73-

  1.) Travelers issued a condominium insurance policy (the "Policy") to Legend's Creek for

  coverage for the period September 1, 2015 to September 1, 2016. (Filing No. 73-3.) The Policy

  insured Legend's Creek against the risk of direct physical loss or damage to the Property subject

  to certain terms and conditions. Id. The Policy contained the following provision:

          No one may bring a legal action against us under this Coverage Form unless:

          a. There has been full compliance with all of the terms of this Coverage Form;
             and
          b. The Action is brought within 2 years after the date on which direct physical loss
             or damage occurred.

  Id. at 44.

  The Policy also contains the following limitation of liability on a replacement cost basis:

          (c) We will not pay more for loss or damage on a replacement cost basis than the
          least of Paragraphs (i), (ii) or (iii) subject to Paragraph (d) below:

                 (i) The Limit of Insurance applicable to the lost or damaged property;
                 (ii) The cost to replace the lost or damaged property with other property:

                     a) of comparable material and quality; and
                     b) used for the same purpose; or

                 (iii) The amount actually spent that is necessary to repair or replace the lost
                 or damaged property.

  Id. at 40.

          On or about May 1, 2016, the Property was damaged by hail and wind during a storm.

  (Filing No. 73-2 at 12-13.) The storm damage encompassed the roofs, gutters, and north elevations

  of siding on four residential buildings and four detached garages. (Filing No. 73-4 at 16-18.) At


                                                   2
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 3 of 20 PageID #: 1662




  the time of loss there were two different types of siding installed at the Property. Id. at 24.

  Buildings 1 and 2 and Garages 1 and 2 were clad with a fiber cement siding product manufactured

  by James Hardie known as "HardiePlank – Select Cedarmill." (Filing No. 73-5 at 34.) There is

  conflicting evidence in the record as to whether the siding was pre-finished, meaning it was painted

  in the factory and then installed, or whether it was field-finished, meaning it was primed in the

  factory and painted after installation. Id. at 53; Filing No. 73-6. For purposes of this Entry, the

  Court accepts Legend's Creek's position that the HardiePlank was pre-finished. At the time of the

  replacement, James Hardie no longer manufactured this specific siding. (Filing No. 73-10 at 1.)

  Buildings 3 and 4 and Garages 3 and 4 were clad with a pre-finished hardboard siding product

  manufactured by Masonite. (Filing No. 73-5 at 19-21; 26-27.) The Masonite siding was also

  discontinued. (Filing No. 80-1 at 9.)

         On September 22, 2016, Legend's Creek retained a public adjuster, Kris Kassen ("Kassen")

  of Spartan Claims, to assist with its claim for the loss and damage caused by the May 1, 2016

  storm. (Filing No. 73-4 at 14.) That same day, Kassen notified Travelers of the loss to the

  Property. Id. Spartan Claims' contract with Legend's Creek entitled it to ten percent of the

  insurance proceeds paid by Travelers. (Filing No. 73-9 at 1.)

         On October 6, 2016, Kassen learned from a representative of James Hardie that the James

  Hardie siding installed on Buildings 1 and 2 and their corresponding garages was no longer in

  production. Id. at 19. On November 3, 2016, Travelers issued payment to Legend's Creek in the

  amount of $644,674.87, which represented the estimated cost to replace the roofs and gutters as

  well as to repair the damaged north elevations of siding, less the deductible and recoverable

  depreciation. (Filing No. 73-11; Filing No. 73-4 at 22.) This amount reflected the idea that the

  north facing siding would undergo spot repairs rather than complete replacement. (Filing No. 73-



                                                   3
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 4 of 20 PageID #: 1663




  4 at 36.) Upon receipt of this initial payment, Kassen emailed Steven Knopp ("Knopp"), the

  adjuster handling the claim for Travelers, to tell him that his estimate "is one of the most well

  written and respectable estimates I've ever seen come out of Travelers, or any other carrier for that

  matter." (Filing No. 73-12.)

         But Kassen soon changed his mind. January 20, 2017, Kassen informed Knopp that the

  proposed spot repairs to the damaged siding were no longer acceptable to Legend's Creek—it

  wanted complete replacement of the north-facing siding. (Filing No. 73-4 at 23-24.) On February

  24, 2017, Travelers issued a supplemental payment of $238,766.88 for increased work on roof

  replacement, which would alleviate the need to replace the siding. Id. at 26; Filing No. 73-11 at

  2. Travelers later issued another supplemental payment of $28,438.02 for increased scope of repair

  to the siding. (Filing No. 73-4 at 30-31; Filing No. 73-11 at 2.)

         On September 28, 2017, Kassen emailed Knopp to notify him of Legend's Creek's position

  that the north-facing siding needed to be replaced and spot repairs were insufficient. (Filing No.

  73-13.) Travelers prepared an estimate that included replacement of the north-facing siding and

  sent it to Kassen. (Filing No. 73-14.) The following day, Knopp replied with his own estimate,

  which also called for replacement of only the north-facing siding. (Filing No. 73-15.) After

  discussing the difference in these estimates with Travelers' siding consultant, Kassen sent Knopp

  an estimate that resolved the differences. (Filing No. 73-16.) On February 7, 2018, Knopp sent

  Kassen a final estimate of an additional payment of $44,007.01, that reflected those revisions and

  provided for replacement of all north-facing siding. (Filing No. 73-17.) In his email, Knopp

  apologized for the delay and requested that Kassen inform him if this last estimate was "good to

  settle" the matter between the two parties. Id. at 1.




                                                    4
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 5 of 20 PageID #: 1664




         The February 7, 2018 estimate provided for replacement of the north-facing siding on

  Buildings 1 and 2 with primed but unfinished fiber cement product and replacement of the north-

  facing siding on Buildings 3 and 4 with primed and pre-finished hardboard product, and an

  allowance of approximately $10,000.00 to paint the unfinished siding. (Filing No. 73-11 at 2;

  Filing No. 73-17 at 19-24.) On February 13, 2018, Kassen sent an e-mail to Legend's Creek's

  property manager, board of directors, and contractor stating:

         I am writing this email to act as directions to all parties regarding the future progress
         of this claim and the series of events that shall take place….

         At this point, I have finalized with Travelers the estimate that includes all previous
         items as well as the approved north elevations of siding for replacement…. I have
         gotten the carrier to agree to replacement of the north elevations, with the
         expectation that the north elevation siding at Legend's Creek will be replaced with
         a like kind/quality product; the closest match available. The four large buildings
         along with the four garages will have their north elevations of siding replaced with
         PreFinished, Primed James Hardie HardiePlan[k] – Select Cedarmill 8.25"…. This
         siding will NOT be painted thereafter as it was not painted prior to the loss. Amos
         will be installing the new siding, with me present to oversee production and gather
         evidence. I will then evaluate the argument of full replacement of all of the siding
         due to a gross mismatch IF there is a gross mismatch. We are expecting that there
         will be, however, we must have the work done prior to making that argument.

         There will be no warranty on this new unpainted siding, as the manufacturer's
         installation instructions state that product should be painted after being installed
         within 180 days…. This should not be alarming, as there is not currently a
         manufacturer's warranty on the existing siding.

         However, do not fret. State building code mandates that all manufacturer
         installation instructions should be adopted as building code. Your policy has an
         additional endorsement on it known as "Ordinance or Law" or "Code Upgrade."
         This endorsement will allow me to argue that the new siding must be painted per
         that manufacturer's installation instructions, in correspondence with state building
         code. I will not be making that argument until I have had enough time to argue full
         replacement of the siding after the north elevations have been replaced.

         Remember that this is somewhat a game of chess. Gabe and I have poised Legend's
         Creek to ultimately win this game. At this point, we must proceed with the moves
         that we have planned out several turns ahead of Travelers. If everything goes
         according to plan, Legend's Creek will ultimately have all new siding, which will
         then be painted in accordance with the manufacturer's installation instructions.


                                                    5
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 6 of 20 PageID #: 1665




            The instructions above are how I am advising all parties involved to proceed. If
            there are any questions or concerns, please address them with me promptly.

  (Filing No. 73-18.)

            The email demonstrates that Kassen, as well as Amos Exteriors, the company that would

  be replacing the siding, expected the new siding to be a "gross mismatch" with the existing siding,

  necessitating replacement of all siding. (Filing No. 73-4 at 51-52; Filing No. 73-8 at 50-51.) Amos

  Exteriors proceeded to replace the siding on the north elevations of the four buildings and detached

  garages with primed unfinished HardiePlank – Select Cedarmill. (Filing No. 73-8 at 49, 56.)

  However, Legend's Creek did not paint the unfinished siding within 180 days of installation as

  recommended by the manufacturer. (Filing No. 73-2 at 69-70.)

            On April 13, 2018, following the installation of the siding, Kassen emailed Knopp asserting

  that Travelers owed for replacement of all siding. (Filing No. 73-20.) In particular, the email

  stated:

            [i]t is my assertion that Travelers owes for replacement of the remaining elevations
            of siding to include the necessary trim work and painting as there is now a gross
            mismatch of the damage portion of the property whereas before the loss there was
            not. This is resulting in a diminution of property value.

  Id. at 2. This email was the first time Legend's Creek had requested replacement of any siding

  other than the north-facing siding that was damaged in the storm. Kassen's email also stated, "[a]t

  this time, I would like to also request an extension of replacement cost benefits on this claim as

  we are quickly approaching the May 1st date of loss, and there is still reconciliation outstanding."

  Id. at 3.

            On April 15, 2018, Knopp responded, "Thank you for the email and info. I will review

  fully upon my return to the office later this week." (Filing No. 73-21 at 2.) On April 24, 2018,

  Knoop wrote "[w]anted to give you an update to advise that your inquiry to the claim is still

  currently being reviewed." Id. at 1. On April 26, 2018, Kassen asked by email "[w]ill an extension
                                                     6
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 7 of 20 PageID #: 1666




  be granted so that we can continue to resolve this outstanding issue? I know the DoL is coming

  up here shortly…". Id. at 1.

         On May 11, 2018, Knopp emailed Kassen to inform him that Travelers was preparing a

  supplemental payment based on the February 7, 2018 estimate, which provided for replacement of

  only the north-facing siding. (Filing No. 73-22.) During a telephone call on June 6, 2018, Knopp

  informed Kassen that Travelers had denied Legend's Creek's claim for replacement of all siding.

  (Filing No. 73-24; Filing No. 73-4 at 65.) On June 21, 2018, Travelers issued the final

  supplemental payment of $44,007.01 for replacement of the north-facing siding. (Filing No. 73-

  11 at 2.) Legend's Creek filed this suit on July 23, 2018 alleging breach of contract and bad faith.

  (Filing No. 73-25.)

                                    II.     LEGAL STANDARD

         The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

  order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

  Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

  judgment is appropriate if “the pleadings, depositions, answers to interrogatories, and admissions

  on file, together with the affidavits, if any, show that there is no genuine issue as to any material

  fact and that the moving party is entitled to judgment as a matter of law.” Hemsworth v.

  Quotesmith.com, Inc., 476 F.3d 487, 489-90 (7th Cir. 2007). A disputed fact must be “material,”

  which means that it might affect the outcome of the case under the applicable substantive law.

  Liberty Lobby, 477 U.S. at 248. Disputes over irrelevant or unnecessary facts do not preclude

  summary judgment. Id. A genuine dispute of material fact exists if “there is sufficient evidence

  favoring the nonmoving party for a jury to return a verdict for that party.” Id. at 249.




                                                   7
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 8 of 20 PageID #: 1667




         In ruling on a motion for summary judgment, the court reviews “the record in the light

  most favorable to the non-moving party and draw[s] all reasonable inferences in that party’s

  favor.” Zerante, 555 F.3d at 584 (citation omitted). “However, inferences that are supported by

  only speculation or conjecture will not defeat a summary judgment motion.” Dorsey v. Morgan

  Stanley, 507 F.3d 624, 627 (7th Cir. 2007) (citation and quotation marks omitted). Additionally,

  “[a] party who bears the burden of proof on a particular issue may not rest on its pleadings, but

  must affirmatively demonstrate, by specific factual allegations, that there is a genuine issue of

  material fact that requires trial.” Hemsworth, 476 F.3d at 490 (citation omitted). “The opposing

  party cannot meet this burden with conclusory statements or speculation but only with appropriate

  citations to relevant admissible evidence.” Sink v. Knox Cnty. Hosp., 900 F. Supp. 1065, 1072

  (S.D. Ind. 1995) (citations omitted).

                                          III.   DISCUSSION

         Regarding Count I: Breach of Contract, Travelers argues summary judgment is appropriate

  because Legend's Creek's claims are barred by the two-year Suit Limitation Provision in the Policy.

  Regarding Count II: Bad Faith, Travelers argues that it handled Legend's Creek's claim in good

  faith, and Legend's Creek lacks evidence to the contrary. Because it is dispositive, the Court begins

  its analysis with breach of contract claim.

  A.     Count I: Breach of Contract

         Legend's Creek argues that because Travelers did not pay for the replacement of the other

  three sides of the siding and did not pay to properly repair the north facing siding, it breached the

  Policy. The Policy states that no one may bring legal action against Travelers unless that action is

  brought within two years of the date of loss. (Filing No. 73-3 at 44.) It is undisputed that the date

  of loss in this case is May 1, 2016, and Legend's Creek did not commence this action until July 23,



                                                   8
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 9 of 20 PageID #: 1668




  2018—more than two years after the date of loss. Travelers argues this delay entitles it to summary

  judgment. Legend's Creek's defense to this argument is two-fold, they argue that Travelers waived

  the two-year period as a matter of law, or a factual dispute exists regarding waiver. (Filing No. 79

  at 16.)

            Legend's Creek specifically argues (1) that public policy supports waiver rather than

  forfeiture, (2) that Travelers had a duty to notify Legend's Creek of its intent to strictly enforce the

  limitation period, and (3) that Travelers implicitly waived its right to enforce the limitation

  provision by continuing to negotiate and investigate the claim beyond the two-year period.

  Alternatively, Legend's Creek contends that it substantially complied with the limitation provision,

  and this particular provision of the contract is ambiguous. Legend's Creek also maintains that

  Travelers waived its right to enforce the suit limitation provision in the Policy. Its argument breaks

  down into three parts, which the Court will discuss separately.

            1.     Public Policy

            Legend's Creek argues that finding waiver here comports with public policy in Indiana.

  Suit limitation clauses in insurance contracts are unquestionably legal in Indiana. Schafer v.

  Buckeye Union Ins. Co., 381 N.E.2d 519, 522 (Ind. Ct. App. 1978) ("It is well established in

  Indiana that, while not favored, … contractual limitations shortening the time to commence suit

  are valid, at least so long as reasonable time is afforded."). Legend's Creek notes that Indiana

  courts disfavor these provisions because (1) they contravene statutes of limitation set by the

  legislature, (2) there is a societal interest in support of commercial insurance of loss, and (3) a

  limitation period might cause a party to waste resources by bringing suit only to preserve its

  contractual right to do so, although litigation may ultimately be unnecessary. (Filing No. 79 at 16-

  17, (citing Schafer).)



                                                     9
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 10 of 20 PageID #: 1669




           The Court accepts these public policy considerations as relevant to the rules of waiver in

   Indiana but does not consider them to be determinative of individual disputes. In other words,

   these policy considerations may have been the rationale for development of a waiver rule that is

   especially generous to policy holders, but the Court must still evaluate whether a Defendant has

   waived its right to enforce a suit limitation provision under that rule. The Court addresses that

   question as to the specific facts of this case in Section III.A.3 of this Entry.

           2.      Duty to Notify

           Legend's Creek argues that "Travelers had a duty to speak if it was going to strictly enforce

   the two-year limitation." (Filing No. 79 at 19.) It cites the following maxim of Indiana law:

           [I]t is the duty of the insurers, pending the consideration of the proofs of loss, to
           bear themselves with all good faith towards the claimant, and if they are satisfied
           with the proof furnished, and have, or have not, the right to demand further proof
           before their liability becomes fixed, they ought to make known to the assured the
           fact and nature of these demands without unnecessary delay.

   Huff v. Travelers Indem. Co., 363 N.E.2d 985, 991-92 (Ind. 1977) (quoting Aetna Ins. Co. v.

   Shreyer, 85 Ind. 362, 366-67 (Ind. 1882)). Legend's Creek interprets this statement of law as a

   duty requiring an insurer to notify the insured that it intends to enforce the suit limitation provision,

   but the Court does not see it that way. A clearer recitation of Indiana's standard can be found in

   the paragraph preceding that quote. "[T]he inquiry is whether anything has been done in the

   relationship between the insurer and the insured which would cause the insured to reasonably

   believe the limitation period will not be insisted upon." Huff at 991. The Court views this second

   quotation as the more definitive recitation of Indiana's standard due to its prevalence in the caselaw

   that has followed Huff. See, e.g., Summers v. Auto-Owners Ins. Co., 719 N.E.2d 412, 415 (Ind.

   Ct. App. 1999) (quoting Wingenroth v. American States Ins. Co., 455 N.E.2d 968, 970 (Ind. Ct.

   App. 1983)).



                                                      10
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 11 of 20 PageID #: 1670




          The Court determines that Indiana law does not impose an affirmative duty on an insurer

   to notify its insured of its intent to enforce the suit limitation provision. Instead, the question is

   whether a reasonable insured would have the impression that the insurer does not intend to enforce

   the provision. The Court addresses that question in the next subsection.

          3.      Implicit Waiver by Continued Negotiation and Investigation

          Suit limitation provisions in insurance contracts may be waived either expressly or

   impliedly. Summers, 719 N.E.2d at 414. "A waiver or estoppel may result from acts of insurer

   causing insured or claimant under the policy to delay bringing suit until after the time provided for

   in the policy." Id. at 414-15 (quoting Huff) (internal quotations omitted). Contractual limitation

   periods may be waived if an insurer's conduct is sufficient to create a reasonable belief on the part

   of the insured that strict compliance with the policy provision will not be required. Id. (quoting

   Wingenroth, 455 N.E.2d at 970. Thus, the focus of the court's inquiry is whether the insurer has

   done anything that would cause the insured to reasonably believe the limitation provision will not

   be enforced.

          Legend's Creek argues there are communications between the parties that show Travelers

   did not intend to enforce the two-year limitation period for bringing suit. First, after Legend's

   Creek notified Travelers of the loss on September 22, 2016, the parties "consistently and frequently

   discussed settling" the claim. (Filing No. 79 at 22.) Second, Legend's Creek states that "[o]n April

   13, 2018, Kassen brought to Travelers' attention the gross mismatch between the siding and

   requested replacement for the other three sides and an extension past the two-years." Id. Travelers

   responded, several times informing Kassen that it was reviewing his request but not addressing his

   query about the two-year period. Third, Travelers continued to act on the claim past the May 1,

   2018 date on which the two-year window to file suit expired. On that day, Travelers agreed to



                                                    11
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 12 of 20 PageID #: 1671




   release additional funds related to repair and replacement of siding, then twice during May

   indicated it was still considering Legend's Creek's request to replace all siding, only to deny that

   request on June 6, 2018. On June 21, 2018, Travelers paid more to Legend's Creek for the

   replacement of the north-facing siding.

           The posture of this case entitles Legend's Creek to have all factual inferences drawn in its

   favor. But the Court does not ignore facts that are inconvenient to the non-movant nor does it

   accept the non-movant's assertions if they are not supported by evidence in the record. With that

   in mind, the Court finds it necessary to correct Legend's Creek's narrative so that it conforms with

   the record evidence.

           First, Legend's Creek contends that Kassen twice asked Travelers' representative for an

   extension of the two-year suit limitation period and was ignored on both occasions. The record

   shows that is not the case. On April 13, 2018, when Kassen first informed Knopp that he believed

   Travelers must pay for the replacement of all siding on the damaged buildings, he also "request[ed]

   an extension of replacement cost benefits on this claim as we are quickly approaching the May 1st

   date of loss". (Filing No. 73-20 at 3.) He did not mention filing suit or the suit limitation provision

   of the Policy. On April 26, 2018, Kassen asked if "an extension [will] be granted so that we can

   continue to resolve this outstanding issue?" (Filing No. 73-21 at 1.) Again, the discussion is

   regarding the claim only, and he did not mention filing suit or the suit limitation provision.

           Perhaps if this were the only evidence in the record about these requests, Legend's Creek

   would be entitled to an inference that it requested an extension of the suit limitation period and

   Travelers ignored that request. But other evidence, specifically Kassen's deposition testimony,

   indicates that his request did not refer to the suit limitation provision.

           Q Okay. And what is the – what are you asking for an extension of?



                                                     12
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 13 of 20 PageID #: 1672




          A I became aware later that Travelers does not have, at least to my understanding,
            a date at which – or a point at which after the loss occurs that they will cut off
            replacement cost benefits, in other words, recoverable depreciation. And so I had
            just assumed that that may – that may be a provision of the policy.

          Q Okay. So you were requesting an extension of time to claim replacement cost
            benefits because, at that point in time, you assumed that there was a deadline for
            that?

          A Correct.

          Q Okay. Were you requesting an extension of anything else in that e-mail?

          A Specifically on April 26?

          Q Yes. I'm just referring to the e-mail itself.

          A I don't believe so.

   (Filing No. 73-4 at 62-63.) Given Kassen's admission that he was not referring to the suit limitation

   provision, no reasonable juror could find that Legend's Creek made a request for an extension of

   the suit limitation period and Travelers ignored that request.

          Second, Travelers mischaracterizes the claims process as "continued negotiations …

   leading up to and after the two-year anniversary of the date of loss." (Filing No. 79 at 23.) This

   characterization ignores the specifics of the parties' discussions, which, until April 13, 2018, only

   involved repair or replacement of the north-facing siding that was damaged in the storm. Kassen

   testified in his deposition that prior to sending the email on April 13, 2018, he had never requested

   that Traveler's pay for anything more than replacement on the north elevation of siding (Filing No.

   73-4 at 61.) Travelers approved Legend's Creeks' claim as to the north-facing siding, and while the

   very last of that money was paid out after the two-year suit limitation period had expired, none of

   that money is at issue in this case. The breach Legend's Creek alleges is based on Travelers' refusal

   to pay for replacement of the siding on the other faces of its buildings. Again, this siding was not




                                                    13
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 14 of 20 PageID #: 1673




   damaged in the storm nor did Legend's Creek claim it needed replacement until April 13, 2018—

   102 weeks into the 104-week suit limitation period.

          Moreover, evidence in the record indicates Legend's Creek knew it expected to make a

   claim for replacement of all siding at least a month before it informed Travelers of that expectation.

   In an email to Legend's Creek's principals on February 13, 2013, Kassen wrote that he intended to

   evaluate whether Legend's Creek could make a claim for replacement of all siding based on a

   "gross mismatch" between the new north-facing siding and the rest of the siding. He said that he

   expected there would be a gross mismatch but did not report that expectation to Travelers until a

   month later. (Filing No. 73-18.) Based on that chicanery, it is disingenuous to assert that Travelers

   dragged its feet by continuing to investigate the claim beyond the suit limitation period.

          The record shows that Legend's Creek essentially made a new claim two weeks prior to the

   two-year limitation date. Prior to that point, it had only requested replacement of the north-facing

   siding that was damaged in the storm. Requesting replacement of all siding is not a "negotiation,"

   as Legend's Creek frames it, but a new claim. It does not stem from the same date of loss, as no

   parties contend any siding but that facing north was damaged in the storm on May 1, 2016. And

   it does not involve the same portion of the covered property. The parties engaged in no

   negotiations on this claim to replace all the siding. Legend's Creek made the claim and Travelers

   denied it. That is not a negotiation.

          The point of the claims process is to enforce the Policy the two parties agreed to. In other

   words, after damage or loss occurs, the two parties look to the contract to determine what each

   party is entitled to and responsible for. The Court is persuaded by Travelers argument that the

   record shows Legend's Creek's agent, Kassen, viewed the claims process as a "game" in which the

   goal was to out strategize an opponent and gain an advantage. In this game, he inverted the claims



                                                    14
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 15 of 20 PageID #: 1674




   process, first determining a desired result (for Legend's Creek to "ultimately have all new siding")

   and then devising a plan to achieve that result through the claims process.

           That is the version of the facts supported by the record. It does not include any action on

   the part of Travelers that would give Legend's Creek a reasonable impression that Travelers did

   not intend to enforce the suit limitation provision of the Policy. Nor is there evidence that

   Travelers' actions caused Legend's Creek to delay filing suit. Thus, Travelers has not waived its

   right to rely on Legend's Creek's noncompliance with that provision.

           Legend's Creek cites to Huff, in which the Indiana Supreme Court found that an insurer

   waived the suit limitation provision and continued to exchange letters regarding the claim through

   and beyond the limitation period. 363 N.E.2d at 992. But Huff is distinguishable because in Huff

   the parties were discussing the same claim up until and through the expiration of the suit limitation

   period. Here, Legend's Creek sprung a new claim on Travelers two weeks before expiration of the

   suit limitation period and now attempts to use that late claim to escape its bargained-for obligation

   to file suit within two years of loss if it files suit at all.

           Legend's Creek also relies on Schafer, explaining that the parties in that case were engaged

   in active negotiations when the limitation period lapsed. But Legend's Creek and Travelers were

   not actively negotiating in April and May of 2018. The insureds in Schafer, after giving notice,

   submitting proof of loss, and providing examinations under oath, offered a compromise settlement

   of their fire damage claim, provided counter-offers and then made another settlement proposal

   before the suit limitation period expired. Schafer at 520. Here, Travelers had approved and was

   in the process of paying out Legend's Creek's claim for replacement of the north-facing siding.

   Meanwhile, Legend's Creek filed a claim for replacement of all siding, which Travelers later

   denied. Legend's Creek's rhetorical tactic is to call its gamesmanship and the late filing of a new



                                                         15
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 16 of 20 PageID #: 1675




   claim "negotiating" and then compare its facts to cases in which the parties were actively

   negotiating. But no negotiation was underway in this case at the end of the limitation period no

   matter how many times Legend's Creek insists it was.

          For those reasons, Travelers has not waived its right to enforce the two-year suit limitation

   provision of the Policy. Because Legend's Creek did not comply with that provision, Travelers is

   entitled to judgment as a matter of law.

          4.        Substantial Compliance

          Alternatively, Legend's Creek argues Travelers' Motion for Summary Judgment should be

   denied because Legend's Creek substantially complied with the suit limitation provision. It cites

   one case in support of this argument, Cont'l Ins. Co. v. Thornburg, 219 N.E.2d 450 (Ind. Ct. App.

   1966). In that case, the Indiana Court of Appeals found that an insurer had waived the contractual

   suit limitation period because the insured relied upon a letter from the insurer asking for an in-

   person meeting. Id. at 454. The court determined under principles of equity that the suit limitation

   period was at least suspended between the day the insured received the letter and the day the

   meeting took place. That suspension meant that the insured had ultimately filed suit within the

   limitation period. The case does not discuss a substantial compliance exception to a contraction

   suit limitation provision.

          Even if Continental can be read to create an exception for substantial compliance, the Court

   would not apply it here. The principles of equity do not aid Legend's Creek in this circumstance,

   as the evidence shows it was the party attempting to game the claims adjustment process and that

   it was Legend's Creek that dragged its feet in asking for replacement of all siding. It would

   contravene equitable principles to allow an insured to circumvent a suit limitation provision by

   filing a new claim at the eleventh hour that the insurer must evaluate.



                                                   16
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 17 of 20 PageID #: 1676




          5.      Ambiguity

          Last, Legend's Creek argues that the suit limitation provision is ambiguous. "The Policy

   is ambiguous whether the insured must file suit within two years of date of loss where the claim is

   still under review at the two-year deadline". (Filing No. 79 at 31.) Legend's Creek argues that the

   Policy provision is self-contradictory because in certain cases it would not be possible to comply

   with both provisions. Again, the provision reads:

          No one may bring a legal action against us under this Coverage Form unless:

          a. There has been full compliance with all of the terms of this Coverage Form;
             and
          b. The action is brought within 2 years after the date on which direct physical loss
             or damage occurred.

   Filing No. 73-3 at 44. Legend's Creek argues that for cases where the investigation of the claim

   takes more than two years from the date of loss, an insured cannot both comply with all the terms

   of the coverage form and file suit within two years.

          The Court disagrees. An insured can comply with the coverage form by cooperating in the

   investigation and allowing the insurer to inspect the property and still file suit within two years if

   necessary. Indeed, if Legend's Creek had filed suit before May 1, 2018, it would have complied

   with both provisions, as no evidence showed it failed to comply with the terms of the Coverage

   Form. The provision is similar to one considered in Royer v. USAA Cas. Ins. Co., 781 F.Supp.2d

   767, 770 (N.D. Ind. 2011). The suit limitation provision in that case read:

          7. Suits Against Us. No action can be brought against us unless you have:

                  a. given us notice of the loss,

                  b. complied with all other provisions, and

                  c. started the action within one year after the date of the loss.




                                                    17
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 18 of 20 PageID #: 1677




   Like the provision at issue here, that provision requires the insured to both comply with other

   provisions of the policy and file suit within a certain time frame of the date of loss. The Royer

   court found that provision to be unambiguous, and this Court agrees. There is nothing inherently

   contradictory about a provision that requires the insured to comply with the policy and to file suit

   within a certain time frame.

   B.     Bad Faith

          To prove bad faith, Legend's Creek must establish, with clear and convincing evidence,

   that the insurer had knowledge that there was no legitimate basis for denying liability. Villas at

   Winding Ridge v. State Farm Fire & Cas. Co., 942 F.3d 824, 833 (7th Cir. 2019). Legend's Creek

   must also prove Travelers' “conscious wrongdoing” or “culpable mental state”. Summary

   judgment on a bad faith claim is required when the insured presents no evidence or facts that the

   insurer acted with a culpable state of mind, or where the undisputed facts demonstrate that an

   insurer “had a rational and principled basis for denying coverage”. Thompson Hardwoods, Inc. v.

   Transportation Ins. Co., 2002 WL 440222, at *5 (S.D. Ind. Mar. 15, 2002); Masonic Temple

   Association of Crawfordsville v. Indiana Farmers Mut. Ins. Co., 779 N.E.2d 21 (Ind. Ct. App.

   2002) (affirming partial summary judgment in favor of insurer on insured’s bad faith claim where

   facts demonstrated insured had a “rational, principled basis” for denying liability).

          Travelers argues that Legend's Creek "cannot come close to meeting its heavy burden of

   establishing, by clear and convincing evidence, that Travelers knew that there was no legitimate

   basis for denying liability for replacement of all of the siding at the Property." (Filing No. 82 at

   11.) Travelers contends Legend's Creek has presented no evidence that shows it acted with the

   requisite culpable state of mind.




                                                    18
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 19 of 20 PageID #: 1678




          Legend's Creek does not dispute that Travelers had a legitimate basis for denying liability

   for replacement of the east, west, and south elevations of undamaged siding. Instead, Legend's

   Creek argues that Travelers consistently made unfounded delays in processing the claim. (Filing

   No. 79 at 34.) The Court is unpersuaded by Legend's Creek's argument. The designated evidence

   is replete with examples of the parties good faith negotiations during the periods of time that

   Legend's Creek now contends were unfounded delays. See (Filing No. 79 at 18, 22, 24.) A good

   faith dispute about the amount of a valid claim does not supply the grounds for a bad faith claim.

   Erie Ins. Co. v. Hickman, 622 N.E.2d 515, 520 (Ind. 1993). Poor judgment, negligence, and lack

   of a diligent investigation are likewise insufficient to establish bad faith. State Farm Mut. Auto.

   Ins. Co. v. Gutierrez, 844 N.E.2d 572, 580 (Ind. Ct. App. 2006). Contrary to Legend's Creek's

   contentions, the designated evidence shows that Travelers had a rational and principled basis for

   its actions. As noted in the background section of this Entry, Kassen admitted as much in his

   deposition testimony.

          More importantly, Travelers cannot be liable for bad faith in the absence of a contractual

   breach. In Indiana, claims made against insurers for breach of the duty of good faith, while

   sounding in tort, are nonetheless subject to contractually agreed upon limitations provisions if

   brought by the insured. Troxell v. Am. States Ins. Co., 596 N.E.2d 921, 925 (Ind. Ct. App. 1992)

   (suit limitation provision barred bad faith claim). Because the Court has determined there was no

   breach of contract, Travelers is entitled to summary judgment on the bad faith claim as well.

                                        IV.    CONCLUSION

          The Court holds that Legend's Creek failed to comply with the suit limitation provision of

   the Policy. Legend's Creek was represented by a public adjuster, consulted with counsel during

   the claim process, had a copy of the policy and was aware that it had two years from the date of



                                                   19
Case 1:18-cv-02782-TWP-MPB Document 86 Filed 10/06/20 Page 20 of 20 PageID #: 1679




   loss to commence legal action, yet never requested an extension of time to file suit and failed to

   file suit within the time frame required in the contract. Accordingly, it has no right to relief under

   that contract. Therefore, Travelers' Motion for Summary Judgment, (Filing No. 71), is GRANTED

   as to Legend's Creek's claims for breach of contract and bad faith. As that ruling resolves this suit,

   there is no need to continue the process of appraisal. Accordingly, Travelers' Appeal of the

   Magistrate Judge's Order, (Filing No. 83), is also GRANTED. The Court will issue final judgment

   in a separate order.

          SO ORDERED.

   Date: 10/6/2020


   DISTRIBUTION:

   William David Beyers
   BUCHANAN & BRUGGENSCHMIDT, P.C.
   bbeyers@bbinlaw.com

   David E. Miller
   SAEED & LITTLE LLP
   david@sllawfirm.com

   Matthew P. Fortin
   FORAN GLENNON PALANDECH PONZI & RUDLOFF PC
   mfortin@fgppr.com

   Eric C. McNamar
   LEWIS WAGNER LLP
   emcnamar@lewiswagner.com

   Matthew S. Ponzi
   FORAN GLENNON PALANDECH & PONZI, PC
   mponzi@fgppr.com

   John Carl Trimble
   LEWIS WAGNER LLP
   jtrimble@lewiswagner.com




                                                    20
